NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on January 5, 2021.  
Claims 31-60 are currently pending and have been examined.
The previous rejection of claims 61-64 under 35 USC 103 has been withdrawn in view of the cancellation of claims 61-64.
Claims 31-60 are pending and allowable.
Allowed Claims:  Claims 31-60 are allowed, wherein claims 31, 39, 47, and 54 are independent claims and the balance are their dependencies.  
Reasons for Allowance:  With regard to claim 31, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising determining foot information for a consumer’s foot based on a scan of the consumer’s foot or an image of the consumer’s foot, wherein the foot information includes dimensional characteristics of a shape of the consumer’s foot, wherein the dimensional characteristics of the shape of the consumer’s foot include a height of a top of the consumer’s foot or an arch height of the consumer’s foot; assigning a compatibility score to each combination of footwear and footwear insert in a plurality of footwear and footwear insert combinations, wherein assigning the compatibility score to each combination of footwear and footwear insert comprises: for each footwear of the plurality of footwear and footwear insert combinations performing—for each footwear insert in the plurality of footwear and footwear insert combinations, a compatibility score to a 
With regard to claims 39, 47, and 54, the prior art of record, alone or combined, neither anticipates nor renders obvious a system, computer, and a non-transitory storage medium having similar features.
Discussion of Prior Art:  US 2004/0133431 A1 to Udiljack et al. is directed to an orthotic insole marketing and production system that converts scanned foot 
US 2011/0055053 A1 to Rutschmann is directed to a method of identifying footwear which best fits a customer's feet including generating a model of a customer’s feet and comparing the model with a database of models of the interior shape of shoes.   However, Rutschmann, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
US 2013/0174445 A1 to Hakkala et al. is directed to a system and method for manufacturing an insole, a shoe, or a sole for a shoe by forming a pin matrix based on the shape and dimensions of a foot and placing an insole preform on the pin matrix.  However, Hakkala, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
US 2016/0101572 A1 to Schouwenburg et al. is directed to a method by which a three-dimensional printer prints an orthotic device that has been designed by capturing foot information of a user’s foot and using computer-aided design to create the orthotic device. However, Schouwenburg, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
US 2016/0110479 A1 to Li is directed to a method of constructing a customized foot orthotic model by receiving a model for a contoured surface of a foot device corresponding to the plantar surface of a foot and constructing the orthotic model based on the foot device model.  The orthotic device is then printed on a 3D printer.  However, Li, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
US 8,583,272 B2 to Spector is directed to a system and method for measuring feet and designing and creating orthopedic inserts by measuring the pressure a foot exerts during a stride and designing the orthopedic insert based on pressure points.  The orthopedic inserts are then generated using a 3D printer.  However, Spector, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
The article entitled “Embracing additive manufacture: implications for foot and ankle orthosis design,” by Scott Telfer, Jari Pallari, Javier Munguia, Kenny Dalgarno, Martin McGeough, and Jim Woodburn, BMC Musculoskeletal Disorders 2012, 13:84, is directed to using additive manufacturing to construct foot and ankle orthotic devices that have adjustable stiffness levels to relive pressure and various points.  However, the article, alone or in combination with other prior art, fails to anticipate or render obvious claims 31, 39, 47, and 54 as a whole and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625